DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed February 3, 2022 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claims 1 to 5, 7, 9, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuhiro (JP2006294263).
Katsuhiro shows a headlight (1) for a motor vehicle (paragraph 0019, line 188), the headlight comprising a housing (5), at least one light module (20) arranged in the housing for emitting light from the housing, an air duct (50) with a longitudinal extent (figure 1) and at least one fan (55) to conduct air through the air duct, wherein the air duct is formed partly from an air guiding element (figure 1, 5, both rear wall where reference numeral 81 is pointing and rear wall of housing 5 guiding the air flow (the air flow arrow between the rear wall of element 8 and the rear wall of housing 5)) disposed inside the housing (5) and partly from an outer wall of the housing (5).
With regards to claim 2, wherein the air guiding element is designed in one piece and/or monolithically, in particular in one piece and/or monolithically with the housing (figures 4, 5, the air guiding element is monolithically with the housing).
With regards to claim 3, it would have been an obvious matter of design choice to have the housing a smaller wall thickness in one area of the air duct than a wall thickness in at least one other area or in remaining areas of the housing since such a modification would have involved a mere change in the size of the wall of the air duct or housing.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 ((CPA 1955). One would be motivated to do so because adjusting the wall thickness of the air duct or housing would allow for optimization of the air flow efficiency of the device. 
With regards to claim 4, wherein the air guiding element has at least an air exit opening (74) along the longitudinal extent of the air duct.
With regards to claim 5, wherein the at least one fan is disposed at an end face (figure 5) of the air duct and/or in the air duct (figures 1, 3, 4).
With regards to claim 7, wherein the headlight has at least one air guiding body (figure 5, the fins body of element 65 guiding the air flow upward) in the air duct, and wherein the at least one air guiding body is disposed and/or secured on an inner side of the housing and/or on an inner side of the air guiding element (figure 5).
With regards to claim 9, wherein the air duct is disposed on a rear side along a main extent of the headlight (figures 1, 3, 4, 5) and/or on at least two sides of the housing.
With regards to claim 15, a vehicle (paragraph 0019, line 188) comprising at least one headlight (60) according to claim 1.
With regards to claim 17, wherein the air duct has an air inlet opening at a first end face (figure 5, the air inlet opening where reference numeral 76 is pointing at a first end face) of the air duct and an air outlet opening (74) at a second end face of the air duct.
With regards to claim 19, wherein the outer wall of the housing is outwardly curved with an enlarged surface in an area of the air duct (figures 3, 5, the outer wall 85 outwardly curved to form the enlarged surface).
With regards to claim 20, a headlight (60) for a motor vehicle (paragraph 0019, line 188), the headlight comprising a housing (5), a light module (20) arranged in the housing, an air guiding element (figures 1, 5, both rear wall where reference numeral 81 is pointing and rear wall of housing 5 guiding the air flow (the air flow arrow between the rear wall of element 8 and the rear wall of housing 5)) disposed inside the housing, and a fan (55) configured to conduct air through the air duct, wherein the air guiding element and the housing form an air duct (50).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiro et al. in view of Glovatsky et al. (20070091632).
	Katsuhiro et al. disclose the invention substantially as claimed with the exception of disclosing that the air duct is divided, at least in sections, into at least two air subducts.  
	Glovatsky et al. (Figure 2A) teaches that that air duct is divided, at least in sections, into at least two air subducts (figures 2A, 2C, note the elements in the area of the fans divided the air duct at least in sections into at least two air sub ducts to allow two air flow arrows 38 enter).
	It would have been obvious to one skilled in the art to divide the air duct of Katsuhiro et al. (Figure 9) at least in sections into at least two air subducts, as taught by Glovatsky et al. (figure 2A, 2C), to control the air flow efficiency.
8.	Claims 1 to 3, 6, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky et al. (figure 9) in view of Glovatsky et al. (figure 2C, 2D).
Glovatsky et al. disclose a headlight (100) for a motor vehicle (paragraph 0028, line 2), the headlight comprising a housing (104), at least one light module (116) arranged in the housing for emitting light from the housing, an air duct (108) with a longitudinal extent (figure 9), wherein the air duct is formed partly from an air guiding element (figure 9, inside wall 104) disposed inside the housing (figure 9, the inside wall 104 disposed inside the housing) and partly from an outer wall of the housing (figure 9, outside wall 104) with the exception of disclosing at least one fan to conduct air through the air duct.
Glovatsky et al. (figure 2C, 2D) teach at least one fan (42) to conduct air through the air duct.
It would have been obvious to one skilled in the art to provide at the end face inside of the air duct of Glovatsky et al. (Figure 9) with at least one fan, as taught by Glovatsky et al. (figure 2C, 2D), to enhance the conduction of air through the air duct.
With regards to claim 2, the air guiding element is designed in one piece and/or monolithically, in particular in one piece and/or monolithically with the housing (figure 9).
With regards to claim 3, it would have been an obvious matter of design choice to have the housing a smaller wall thickness in one area of the air duct than a wall thickness in at least one other area or in remaining areas of the housing since such a modification would have involved a mere change in the size of the wall of the air duct or housing.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 ((CPA 1955). One would be motivated to do so because adjusting the wall thickness of the air duct or housing would allow for optimization of the air flow efficiency of the device. 
With regards to claim 6, wherein the outer wall (outside wall 104) of the housing the area of the air duct, has an enlarged surface (note the cross section surface of figure 9, outside wall
104 of the housing in the area of the air duct has an enlarged surface than the surface of the inside wall 104).
With regards to claim 13, wherein the outer wall (104) of the housing in an area of the air duct has a cooling element interface (114, figure 9).
With regards to claim 14, a headlight unit comprising: a headlight according to claim 13, and a cooling element comprising a fluid channel and/or a heat sink (110, paragraph 0051, lines 6 to 7).
With regards to claim 16, a motor vehicle (paragraph 0028, line 1) comprising at least one headlight unit (100) according to claim 14.
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky et al. (figure 9) in view of Glovatsky et al. (figure 2A, 2C).
	Glovatsky et al. (figure 9) disclose the invention substantially as claimed with the exception of disclosing that the air duct is divided, at least in sections, into at least two air subducts.  
	Glovatsky et al. (Figure 2A) teaches that that air duct is divided, at least in sections, into at least two air subducts (figures 2A, 2C, note the elements in the area of the fans divided the air duct at least in sections into at least two air sub ducts to allow two air flow arrows 38 enter).
	It would have been obvious to one skilled in the art to divide the air duct of Glovatsky et al. (Figure 9) at least in sections into at least two air subducts, as taught by Glovatsky et al. (figure 2A, 2C), to control the air flow efficiency.
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky et al. (figure 9) in view of Glovatsky et al. (figure 2C, 2D), as applied to claim 1 above, and further in view of Chinniah et al. (20070121336).
Glovatsky et al. disclose the invention substantially as claimed with the exception of disclosing that the outer wall of the housing in an area of the air duct has a material with an increased thermal conductivity relative to a material of the rest of the housing.
Chinniah et al. teach that the outer wall of the housing (12) in an area of the air duct has a material with an increased thermal conductivity (paragraph 0032, lines 7 to 8) relative to a
material of the rest of the housing for increasing the heat transfer between the light source and the air duct (paragraph 0032, lines 2 to 3).
It would have been obvious to one skilled in the art to provide the outer wall of the housing in the area of the air duct of Glovatsky et al. with a material increased thermal conductivity, as taught by Chinniah et al., for increasing the heat transfer between the light module and the air duct.
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiro et al. in view of Chinniah et al.
Katsuhiro et al. disclose the invention substantially as claimed with the exception of disclosing that the outer wall of the housing in an area of the air duct has a material with an increased thermal conductivity relative to a material of the rest of the housing.
Chinniah et al. teach that the outer wall of the housing (12) in an area of the air duct has a material with an increased thermal conductivity (paragraph 0032, lines 7 to 8) relative to a
material of the rest of the housing for increasing the heat transfer between the light source and the air duct (paragraph 0032, lines 2 to 3).
It would have been obvious to one skilled in the art to provide the outer wall of the housing in the area of the air duct of Katsuhiro et al. with a material increased thermal conductivity, as taught by Chinniah et al., for increasing the heat transfer between the light module and the air duct.
12.	Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiro et al. in view of Glovatsky et al.
Katsuhiro et al. disclose the invention substantially as claimed with the exception of disclosing that the outer wall of housing in an area of the air duct, has a cooling element interface. 
Glovatsky et al. teach that the outer wall in an area of the air duct, has a cooling element interface (22, figures 2A, 2B, 2C, 2D; 114, figure 9).   Wherein the headlight unit comprising a headlight according to claim 13, and a cooling element comprising a fluid channel and/or a heat sink (paragraph 0029, lines 2 to 4, paragraph 0051, lines 6 to 7) as claimed in claim 14.
It would have been obvious to one skilled in the art to provide the outer wall in an area of the air duct of Katsuhiro with a cooling element interface comprising heat sink, as taught by Glovatsky et al., for enhancing the heat dissipation. 
With regards to claim 16, A motor vehicle comprising at least one headlight unit (1, 60) according to claim 14.
13.	Claims 8, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 contains allowable subject matter including wherein the air guiding element is designed as a first half shell of the air duct and/or the housing in the area of the air duct is designed as a second half shell of the air duct in combination with all other features as claimed in claim 1.
Claim 10 contains allowable subject matter including wherein the air duct has at least one air inlet opening at a first end face of the air duct and at least one air outlet opening at a second end face of the air duct, and wherein the headlight comprises a recirculation device in an area of the air outlet opening with other features as claimed in claim 1.
Claim 18 contains allowable subject matter including a recirculation device in an area of the air outlet opening of the air duct with other features as claimed in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875